 OPERATING ENGINEERS LOCAL 542 (CALDWELL TANKS, INC.) 507International Union of Operating Engineers, Local 542, AFLŒCIO and Caldwell Tanks, Inc. and In-ternational Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFLŒCIO.  Cases 4ŒCDŒ1085 and 4ŒCDŒ1089 November 15, 2002 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS LIEBMAN, COWEN, AND BARTLETT This is a work jurisdiction dispute proceeding under Section 10(k) of the Act.  A charge was first filed on April 25, 2002,1 by Caldwell Tanks, Inc. (Caldwell or the Employer).  The charge alleged that beginning about April 24, the Respondent, International Union of Operat-ing Engineers, Local 542, AFLŒCIO (Local 542), vio-lated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to individu-als Local 542 represents rather than to employees repre-sented by the International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFLŒCIO (Boilermakers).  A second charge was filed by the Employer on May 30, alleging that the Respondent had engaged in the same proscribed activity about May 30.  The cases were consolidated on June 7, and on June 26, a hearing was held before Hearing Officer Kimberly B. Nerenberg. The National Labor Relations Board affirms the hear-ing officer™s rulings, finding them free from prejudicial error.  On the entire record, the Board makes the follow-ing findings. I.  JURISDICTION The Employer, a Kentucky corporation, with offices in Louisville, Kentucky, and an auxiliary production facility in Newnan, Georgia, designs, manufactures, assembles, and installs water tanks throughout the United States and Canada.  Within the 12 months preceding the hearing, which is a representative period, the Employer has per-formed services directly for customers outside the State of Kentucky valued in excess of $50,000.  Accordingly, we find that the Employer is engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  We further find, based upon the stipulation of the parties, that Local 542 and the Boilermakers are labor organizations within the meaning of Section 2(5) of the Act.                                                            1 All dates are in 2002.  II.  THE DISPUTE A.  Background and Facts of Dispute Caldwell™s president, Bernard Fineman, testified that at its Louisville and Newnan design and manufacturing facilities, Caldwell employs approximately 200 employ-ees, about 130 of whom are production employees.  Caldwell also employs about 150 field tank employees who assemble and install water tanks at the location where the tanks are used.  At the time of the dispute, all Caldwell field tank employees who assembled and in-stalled water tanks were represented by the Boilermak-ers, pursuant to the ﬁNational Transient Lodgeﬂ collec-tive-bargaining agreement between the Boilermakers and Caldwell. Assembly and installation of an elevated water tank typically requires a crew of six Caldwell employees.  Two employees of a crew, usually the most experienced, have the necessary certifications and are assigned to op-erate the heavy equipment, including a rough terrain picker (which is a small crane that moves the tank com-ponents around the site), an electric generator, welding equipment, a three drum hoist, and a construction der-rick. On the tank erection project at issue, for the Milford Township Water Authority in Spinnerstown, Pennsyl-vania, the two crew members certified to operate the heavy equipment were employees Roy Davis and Donnie Barker, who were represented by the Boilermakers.  Early on April 24, Local 542™s organizer, Frank Bankard, and seven or eight other individuals picketed and blocked access to the project site.  According to Davis and Barker, who witnessed the picketing, Bankard and the other picketers repeatedly shouted at Caldwell employees not to take the picketers™ work and jobs.  The picketers™ signs, however, accused Caldwell of violating area stan-dards.  Later on April 24, Fineman called Bankard to deter-mine the reason for the pickets.  Bankard told Fineman that the picketing was ﬁfor area standards,ﬂ but refused to elaborate further when Fineman asked what Bankard meant.  Instead, Bankard stated that he wanted Caldwell to hire a member of Local 542 to operate the hoist, the rough terrain picker, the welding machines, and/or the generator.  Bankard also wanted Caldwell to sign the Local 542 ﬁtank agreement,ﬂ which set forth the manning requirements for operation of heavy equipment in Local 542™s jurisdiction and required that employees perform338 NLRB No. 61  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508ing the work be represented by Local 542.  The agree-
ment would bind the parties for a year to 18 months.  
Fineman responded that he had a collective-bargaining 
agreement with the 
Boilermakers, that he had a right to 
assign heavy equipment work to employees represented 
by the Boilermakers, and that Local 542™s picketing was 
for an improper jurisdictional purpose.  Fineman added, 

however, that to get his employees back to work, he 
would consider hiring one operating engineer and sign-
ing a ﬁproject agreement,ﬂ but would not sign the longer 
ﬁtank agreement.ﬂ
2  Bankard replied that if Caldwell 
would only agree to a ﬁpro
ject agreement,ﬂ Caldwell 
would have to hire two operating engineers to perform 
the heavy equipment work.  Fineman replied that he 
would not do that. 
On April 25, Bankard and others continued picketing 
and blocking access to the Caldwell project.  Fineman 

called Charles Priscopo, assistant business manager of 
Local 542.  Priscopo gave Fineman three options to end 
the picketing, all of which required that Caldwell imme-
diately employ one or more members of Local 542 to 
operate the heavy equipment a
nd at some time enter into 
the ﬁtank agreement.ﬂ  Fine
man would not agree to any 
of the three options.  Later on April 25, Caldwell filed 

the first unfair labor practice charge in this case. On May 3, the Regional Director filed a petition for an 
injunction against Local 542 in Federal district court, 
pursuant to Section 10(l) of the Act.  On May 9, the dis-
trict court approved an order in which Local 542 stipu-
lated that it would refrain from jurisdictional picketing of 

Caldwell, without admitting 
that it had done so, pending 
the Board™s resolution of the 
unfair labor practice charge.  About that time, the picketing 
at the worksite ceased.  On May 13, counsel for Local 542 sent a letter to Caldwell 
disclaiming any interest in the heavy equipment work.   
On May 29, Caldwell received a letter on Local 542 
letterhead dated May 28 and signed by Bankard.  The 
letter set forth area standards for crew size and wage 
rates in the operation of a construction derrick, stated that 
Local 542 had reason to believe that Caldwell was in 
violation of these standards, and stated that if Caldwell 
did not respond within 24 hours or comply with these 
standards, Local 542 would publicize this information 
through picketing.  
The next day, May 30, Bankard and other individuals 
picketed at the Caldwell project.  According to Davis and 
Barker, Bankard and other picketers attempted to block 
                                                          
 2 In about 1 percent of its tank erection projects, Caldwell, and a lo-
cal union of the International Union of Operating Engineers entered 
into a ﬁproject agreement,ﬂ applicab
le only for the duration of the pro-
ject, pursuant to which Caldwell hired one individual represented by 
that local union to operate the heavy equipment on the project. 
access to the site as they had during the April picketing.  
In addition, Bankard acted as if his foot had been run 
over by Barker™s automobile and lay down in its path.  
Other picketers broke Barker™s automobile mirror and 
spit in the face of another empl
oyee.  Further, as in the April picketing, the picketers™ signs claimed that Cald-

well was violating area standards, but Bankard and the 

other picketers repeatedly shouted at the Caldwell em-
ployees not to take the picketers™ work and jobs.  
Later on May 30, Fineman telephoned Bankard about 
the picketing, but Bankard would not discuss it and re-

ferred Fineman to the attorney for Local 542.  The pick-
eting continued at least 2 more days. 
On June 4, the district judge issued an Order to Show 
Cause why an injunction should not issue against Local 

542.  On June 10, Local 542 entered into a Consent De-
cree agreeing not to engage in jurisdictional picketing of 
Caldwell, without admitting th
at it had previously done 
so. B.  The Work in Dispute The work in dispute is the operation of heavy equip-
ment for Caldwell Tanks, Inc. at the Milford Township 
Water Authority jobsite in Spinnerstown, Pennsylvania. 
C.  Contentions of the Parties 
The Employer argues that th
ere is reasonable cause to believe that Section 8(b)(4)(D) has been violated, based 
on the telephone statements of Local 542™s Bankard and 
Priscopo to Fineman, the picketing beginning on April 
24 and resuming on May 30, and the picketers™ state-
ments on both occasions.  Th
e Employer further con-
tends that, assuming arguendo that one object of the 
picketing was to protest area st
andards, the picketing also 
had a proscribed object of forcing Caldwell to assign the 

disputed work to employees represented by Local 542. 
The Employer further mainta
ins that there are compet-
ing claims to the disputed work.  The disputed work had 

been assigned to and claimed by Caldwell™s employees 
represented by the Boilermak
ers, pursuant to a collec-
tive-bargaining agreement 
between Caldwell and the 
Boilermakers.  Local 542™s competing claim to the heavy 
equipment work was made manifest by organizer Bank-

ard™s telephone conversation with Fineman on April 24, 
by Assistant Business Manager Priscopo™s similar April 
25 telephone conversation with Fineman, and by the 
picketers™ statements and conduct on April 24 and again 
on May 30.  The Employer additionally contends that 
Local 542 has not shown that its May 13 letter consti-

tuted a clear, unequivocal, and unqualified disclaimer of 
all interest in the disputed work because after the letter, 
Local 542 continued to claim the disputed work in a vir-
tually identical manner as it had before the letter. 
 OPERATING ENGINEERS LOCAL 542 (CALDWELL TANKS, INC.) 509As to the merits of the dispute, the Employer contends 
that the disputed work should be assigned to employees 
represented by the Boilermaker
s rather than to employees 
represented by Local 542.  The Employer relies on the 
collective-bargaining agreement between the Employer 
and the Boilermakers, the Em
ployer™s preference, the current assignment, the past 
practice, the greater relative 
skills of the employees represented by the Boilermakers, 
and the economy and efficiency of the Employer™s opera-
tions. 
Local 542 contends that it does not have any interest in 
the disputed work and disclaimed any such interest in its 
May 13 letter to Caldwell.  It further maintains that 
Fineman™s testimony regarding the statements of the 
May 30 picketers was hearsay and should have been ex-
cluded from the record.
3D.  Applicability of the Statute  
It is well settled that the st
andard in a 10(k) proceeding is whether there is reasonable cause to believe that Sec-
tion 8(b)(4)(D) of the Act has been violated.  This stan-
dard requires finding that there is reasonable cause to 
believe that a party has used 
proscribed means to enforce 
its claim to the work in dis
pute, that there are competing 
claims to the disputed work between rival groups of em-

ployees, and that no method of voluntary adjustment of 
the dispute has been agreed upon by all the parties.  
These three prerequisites have been met in this case.  
First, Local 542™s organizer, Bankard, participated in 
the picketing of the Employer beginning on April 24, 
shouting at Caldwell employees that they were taking the 
picketers™ work and jobs.
4  Further, both Bankard and 
Local 542™s assistant business manager, Priscopo, in-
formed Fineman that in order for the picketing to stop, 
Caldwell would have to hire one or two members of Lo-
cal 542 to perform the disputed
 work.  In addition, Bank-ard participated in the picketing of the Respondent on 
May 30 and again claimed that
 Caldwell employees were 
taking the picketers™ work and jobs.
5  Thus, even assum-
                                                          
                                                                                             
3 Local 542 made these arguments at the hearing, but did not submit 
a brief to the Board.  The Boilermak
ers appeared at the hearing, but presented no argument and did not file a brief with the Board. 
4 We find, and Local 542 does not dispute, that Bankard is an agent 
of Local 542.  Thus, the record shows that at the hearing he was identi-
fied as an organizer for Local 542 
and that he signed the May 28 letter 
to Caldwell that was on Local 542 letterhead and that asserted Local 
542™s position. 5 Fineman did not witness the May 30 
picketing, but testified that his 
safety director, Mike Marrs, who did witness it, provided him an oral 
business report that the picketers told Caldwell employees not to take 
the picketers™ jobs and work.  The 
hearing officer admitted that testi-
mony of Fineman for the truth of the matter asserted under the business 
records exception to the hearsay rule.  Local 542 contends that Fine-
man™s testimony did not fall within the business records exception and 

was therefore improperly 
admitted as evidence. 
ing that an object of Local 542™s picketing was to protest 
the Employer™s alleged failure to adhere to area stan-
dards, ﬁthe evidence reasonably establishes that at least 
another object of the picketing was to force the Employer 
to assign the disputed work to employees represented by 
the Respondent.ﬂ  
Longshoremen ILA Local 3033 
(Coastal Cargo Co.)
, 323 NLRB 570, 572 (1997).  Ac-
cordingly, we find that ther
e is reasonable cause to be-
lieve that Local 542 has used proscribed means to en-
force a claim to the work in dispute. 
Second, we find that Boilermakers-represented em-
ployees also claim the work 
in dispute.  The Board has 
ﬁlong held that a group of employees performing work is 
evidence of their claim to that
 work, even absent an ex-
plicit claim.ﬂ  
Longshoremen ILWU Local 14 (Sierra 
Pacific Industries),
 314 NLRB 834, 836 (1994), affd. 85 
F.3d 646, 652 (D.C. Cir. 1996) (citing 
Operating Engi-
neers Local 926 (Georgia World)
, 254 NLRB 994, 996 
(1981)).  Here, employees represented by the Boilermak-

ers have been operating the heavy equipment from the 
project™s inception.  Accordi
ngly, we find that there are competing claims to the disputed work. 
Local 542 contends, however, that it disclaimed any 
interest in the disputed work in its May 13 letter to 
Caldwell. The party alleging such a disclaimer has the 
burden to show ﬁa clear, unequivocal, and unqualified 
disclaimer of all interest in the work in dispute.ﬂ  
Team-sters Local 600 (Central Hardware),
 290 NLRB 612, 
613 (1988) (quoting 
Operating Engineers Local 77 (C. J. 
Coakley Co.),
 257 NLRB 436, 438Œ439 (1981)).  We 
find that Local 542 has failed to meet that burden here.   
As discussed above, on May 30, after the purported 
May 13 disclaimer, Local 542 picketed the jobsite, and 

the evidence reasonably establis
hes that an object of that picketing was to force the Em
ployer to reassign the dis-
puted work to employees Local 542 represents.  Thus, 

because Local 542 subsequently engaged in conduct that 
was inconsistent with its purported disclaimer, we find 

that Local 542 has failed to establish a clear, unequivo-
cal, and unqualified disclaimer of all interest in the dis-
puted work.  See Plumbers Local 123 (Florida Mainte-
 We need not rely on the hearsay testimony of Fineman, however, 
because Caldwell employees Roy Da
vis and Donnie Barker witnessed the May 30 picketing and testified th
at Bankard shouted that Caldwell 
employees were taking work and jobs from the picketers. 
In any event, hearsay evidence is admissible in a 10(k) proceeding 
where it is probative and corrobora
tive of other evidence.  See 
Operat-ing Engineers Local 12 (Winegardner Masonry),
 331 NLRB 1669, 
1671 fn. 3 (2000).  We find that Fineman™s hearsay testimony about the 
statements of the May 30 picketers 
is admissible because it is probative 
and corroborates the testimony of Davis and Barker.  Under these cir-
cumstances, we find it unnecessary to 
reach the issue of whether Fine-
man™s testimony is also admissible under the business records excep-
tion to the hearsay rule.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510nance & Construction),
 338 NLRB 429, 431 (2002) 
(finding that after the respondent™s purported disclaimer 
of the disputed work for individuals it represented, its 
assistant business manager renewed the claim by stating 
that an employee represented by the other union was 
doing the respondent™s work and that the other union was 
taking the respondent™s work).   
Third, the parties have stipulated, and we find, that 
there is no agreed-upon method of voluntary adjustment 

of the work dispute that would bind all the parties.  Ac-
cordingly, we conclude that we may appropriately de-
termine the merits of this dispute.  
E.  Merits of the Dispute Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting),
 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 

is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 
particular case.  Machinists Lodge 1743 (J. A. Jones 
Construction Co.), 
135 NLRB 1402, 1410Œ1411 (1962); 
Asplundh Construction Corp., 
318 NLRB 633, 634 
(1995). The following factors are relevant in determining this 
dispute. 
1.  Certifications and coll
ective-bargaining agreements 
There is no evidence of an
y Board certifications con-cerning the employees involved in this dispute.  Accord-
ingly, we find that the factor of certifications does not 

favor an award of the disputed work to employees repre-
sented by either union. 
The parties have stipulated, and we find, that the Em-
ployer is not party to a co
llective-bargaining agreement 
with Local 542.  However, the Employer is party to the 
ﬁNational Transient Lodgeﬂ collective-bargaining agree-ment with the Boilermakers.  In addition, for about the 

past 6 years, the Boilermakers and the Employer have 
signed and been bound by an ﬁInterpretation/Under-
standingﬂ of that collectiv
e-bargaining agreement that 
provides as follows: 
[O]n certain task erection work, Boilermakers may op-

erate, man, and maintain any equipment used by the 
Boilermakers and assigned to them by the Contractor.  
These may include but not be limited to tuggers, power 
hoists, welding machines, compressors, pumps, cranes 
less than 20 ton capacity, and other similar type equip-
ment.  
It is uncontested that the Employer is a ﬁContractorﬂ 
and has assigned to employees represented by the Boil-
ermakers the disputed heavy equipment work, which 
includes operation of ﬁpower hoists,ﬂ ﬁwelding ma-

chines,ﬂ ﬁcranes less than 20 ton capacity,ﬂ and other 
ﬁsimilar type equipment.ﬂ  A
ccordingly, the factor of collective-bargaining agreemen
ts favors an award of the disputed work to employees represented by the Boiler-
makers.  
2.  Employer preference, current assignment, 
and past practice 
The Employer prefers that 
the disputed work be as-
signed to employees represented by the Boilermakers.  
The Employer currently assigns the disputed work to 
employees represented by the 
Boilermakers.  Further, the 
Employer™s practice of water 
tank erection for at least the last 16 years has been to assign the heavy equipment 
operation to employees represented by the Boilermakers.  

Accordingly, these factors favor awarding the work in 
dispute to employees represented by the Boilermakers. 
3.  Area and industry practice 
No party has introduced evidence regarding this factor.  
Accordingly, we find that area and industry practice does 

not favor an award of the disputed work to employees 
represented by either union. 
4.  Relative skills 
There is no evidence in the record that individuals rep-
resented by Local 542 possess the necessary skills to 
operate the heavy equipment in dispute.  In contrast, the 
record shows that employees
 represented by the Boiler-
makers have received both a 
nationally recognized train-ing certification in heavy equipment operation and the 
Employer™s educational program related to safety proce-

dures.  In addition, the record shows that employees rep-
resented by the Boilermakers have substantial experience 
with the particular heavy equipment of this Employer, 
the characteristics of the large component parts of the 
water tanks, and this Employer™s particular tank erection 
techniques, practices, and procedures.  In these circum-
stances, we find that the factor of relative skills favors an 
award of the disputed work to employees represented by 
the Boilermakers. 
5.  Economy and efficiency of operations 
The record indicates that performance of the disputed 
work is not routinely required for the entirety of an 8-
hour workday.  Consequently, the employees represented 
by the Boilermakers have performed other work on the 
project as well, including welding, fitting, raising, hang-
ing, assembling, and installing the steel water tank com-
ponents.  In contrast, the record indicates that individuals 
represented by Local 542 are seeking only to perform the 
discrete work of operating certain pieces of heavy 
equipment on the project.  Thus, assigning the disputed 
 OPERATING ENGINEERS LOCAL 542 (CALDWELL TANKS, INC.) 511work to employees represented by the Boilermakers would result in greater efficiency and productivity and less idle time and job costs than assigning the disputed work to individuals represented by Local 542.  We there-fore find that the factor of economy and efficiency of operations favors awarding the disputed work to employ-ees represented by the Boilermakers.  CONCLUSIONS After considering all the relevant factors, we conclude that Caldwell employees represented by the Boilermak-ers are entitled to perform the work in dispute.  We reach this conclusion relying on the factors of collective-bargaining agreements, employer preference, current assignment, past practice, relative skills, and economy and efficiency of operations.  In making this determina-tion, we are awarding the disputed work to employees represented by the International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFLŒCIO, not to that Union or its members.  The determination is limited to the controversy that gave rise to this proceeding. DETERMINATION OF DISPUTE The National Labor Relations Board makes the follow-ing Determination of Dispute. 1.  Employees of Caldwell Tanks, Inc. represented by the International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFLŒCIO are entitled to perform the operation of heavy equipment for Caldwell Tanks, Inc. at the Milford Town-ship Water Authority jobsite in Spinnerstown, Pennsyl-vania. 2.  International Union of Operating Engineers, Local 542, AFLŒCIO is not entitled by means proscribed by Section 8(b)(4)(D) of the Act to force Caldwell Tanks, Inc. to assign the disputed work to employees repre-sented by it.  3.  Within 14 days from this date, International Union of Operating Engineers, Local 542, AFLŒCIO shall no-tify the Regional Director for Region 4 in writing whether it will refrain from forcing Caldwell Tanks, Inc., by means proscribed by Section 8(b)(4)(D), to assign the disputed work to employees represented by it rather than to employees represented by the International Brother-hood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFLŒCIO.    